Case 4:21-mj-00083-CLR Document 1 Filed 08/10/21 Page 1 of 41



    Case 1:21-cr-00028-APM Document 328 Filed 08/04/21 Page 1 of 41




                                          SOUTHERN DISTRICT OF GEORGIA
                                          CASE NO: 4:21mj83-CLR
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page22ofof41
                                                                41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page33ofof41
                                                                41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page44ofof41
                                                                41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page55ofof41
                                                                41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page66ofof41
                                                                41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page77ofof41
                                                                41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page88ofof41
                                                                41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page99ofof41
                                                                41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page10
                                                          10ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page11
                                                          11ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page12
                                                          12ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page13
                                                          13ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page14
                                                          14ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page15
                                                          15ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page16
                                                          16ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page17
                                                          17ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page18
                                                          18ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page19
                                                          19ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page20
                                                          20ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page21
                                                          21ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page22
                                                          22ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page23
                                                          23ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page24
                                                          24ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page25
                                                          25ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page26
                                                          26ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page27
                                                          27ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page28
                                                          28ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page29
                                                          29ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page30
                                                          30ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page31
                                                          31ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page32
                                                          32ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page33
                                                          33ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page34
                                                          34ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page35
                                                          35ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page36
                                                          36ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page37
                                                          37ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page38
                                                          38ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page39
                                                          39ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page40
                                                          40ofof41
                                                                 41
Case
 Case1:21-cr-00028-APM
      4:21-mj-00083-CLR Document
                         Document328
                                  1 Filed
                                     Filed08/10/21
                                           08/04/21 Page
                                                     Page41
                                                          41ofof41
                                                                 41
